Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 62942037, filed 11/29/2019. 

Claims 1-21 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4 and 21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Patiejunas et al. [US 8959067 B1, 2015-02-17].

With respect to claim 1, the claims limitations of the method, and system comprising: 

With respect to claim 1, Patiejunas teaches a computer-implement method, comprising:
receiving, by a search service, data from a customer of a computing resource service provider (col. 2, lines 64-66, a user, client entity, computing resource or other computing device may request that data be stored in the archival data storage service.
Col. 33, lines 24-28, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type);
indexing the data to produce an index (col. 2, line 66- col. 3, line 19, the request may include the data to be stored or the data may be provided to the archival data storage service after the request is processed and/or confirmed.  The archival data storage service may also manage metadata associated with operations performed in connection with the service…, managing this metadata may include generating inventory indexes that store the metadata), by a first pool of hot compute nodes of the search service (col. 12, line 61- col. 13, line 2, FIG. 2, one or more storage node managers 244 each controls one or more storage nodes 246 by sending and receiving data and control messages. Each storage node 246 in turn controls a (potentially large) collection of data storage devices such as hard disk drives. A storage node manager 244 may communicate with one or more storage nodes 246 and a storage node 246 may communicate with one or more storage node managers 244);
storing the data and the index [e.g. queue and metadata indexes] in the first pool of hot compute nodes, the hot compute nodes of the first pool of hot compute nodes storing portions of the data and associated portions of the index that the individual hot compute nodes are responsible for locally [e.g. one or more logical data containers for storing data objects of users] (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users.
col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208. Such data includes incoming data pending storage and outgoing data pending customer download. As used herein, transient data store is used interchangeably with temporary or staging data store to refer to a data store that is used to store data objects before they are stored in an archival data storage or to store data objects that are retrieved from the archival data storage. A transient data store may provide volatile or non-volatile (durable) storage. In most embodiments, while potentially usable for persistently storing data, a transient data store is intended to store data for a shorter period of time than an archival data storage system ….
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another); and
as a result of satisfaction of at least one migration condition [e.g. based on specific time], the at least one migration condition based on a time the data has been stored in the first pool of hot compute nodes being greater than a threshold time [e.g. migrate data objects based on specific period of time to data container] (col. 6, lines 10-17, logical data containers may be created to meeting certain business requirements of the customers and are a grouping of data objects. For example, data objects created for a specific purpose or during a specific period of time may be stored in the same logical data container), or 
a number of requests to access the data being below a request threshold [e.g. once the batch of new entries (e.g., from the queue 805, certain number requests) have been reconciled, the metadata manager 260 may store 820 the index 814 and/or update the manifest file 802] (col. 9, lines 29-34, front end 208 batch processes some or all incoming requests. For example, front end 208 may wait until a certain number of requests has been received before processing the requests. 
Col. 29, lines 6-10, once the batch of new entries (e.g., from the queue 805, certain number of requests) have been reconciled, the metadata manager 260 may store 820 the index 814 (potentially with the appended part 816) and/or update the manifest file 802.
Col. 28, lines 27-36, FIG. 8, each logical container queue may be stored in cold storage such that it may allow read and write after modification operations (e.g., as a new copy). Additionally, each logical container queue may include a manifest file 802 which may contain the list of data object identifiers for a given start time and/or end time. In some examples, the primary key for the manifest file 802 may be the data object identifier; however, other columns may contain information such as, but not limited to, user-provided tag strings and/or time stamp information);
transmitting the data and the index to be remotely stored by a data storage service [e.g. transmitting generated data objects index locally or remotely] (col. 16, lines 21-24, metadata plane 216 also includes one or more metadata managers 260 for generating a cold index of data objects (e.g., stored in cold index store 262) based on records in metadata manager job store 258.
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another); and
storing metadata associated with at least one of the data and the index in a second pool of warm compute nodes provisioned by the data search service for the customer, the second pool of the warm compute nodes (col. 31, lines 58-66, FIG. 13, the metadata manager 260 and/or anti-entropy watcher 252 may perform an index of operations based at least in part on information from a second computing device may be generated. The second computing device may be a user device or a client entity (e.g., a resource instance) operating for another entity or service. The process 1300 may include storing an index of operations associated with stored data); 
upon receiving a request to access the data, identifying a location of the data [e.g. data object identifier] (col. 6, lines 55-60, data object identifier may be "self-describing" in that it includes (for example, with or without encryption) storage location information that may be used by the archival data storage system to locate the data object without the need for an additional data structures such as a global namespace key map);
and retrieving the data from the data storage service according to the metadata [e.g. index] (col. 31, line 67-col. 32, line 13, the process 1300 may include retrieving data object identifiers of the stored index at 1306. The process 1300 may include sorting the index based at least in part on retrieved data object identifiers. The data object identifiers may be retrieved from the index in some examples. The process 1300 may include transmitting an entry of an index to a remote computing device. The remote computing device may the second computing device noted above or it may be a different computing device. The process 1300 may include receiving information associated with the stored data. This received information may, correspond to the entry of the index. The process where the index may be updated with the new information).

With respect to dependent claim 2, Patiejunas further teaches storing at least portion of the data and at least a portion of the index in a local cache of at least one of the warm compute nodes, wherein upon receiving the request to access the at least a portion of the data, the second pool of the warm compute nodes retrieve the data from the cache of the at least one warm compute node (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users);

With respect to dependent claim 3, Patiejunas further teaches performing a search of the data responsive to the customer request to generate search results; storing the search results in a local cache of at least one of the warm compute nodes (col. 25, lines 59-65, process 600 includes storing reconstructed data in a staging store such as payload data cache 228 described in connection with FIG. 2. In some embodiments, data stored 622 in the staging store may be available for download by a customer for a period of time or indefinitely. In an embodiment, data integrity may be checked (e.g., using a digest) before the data is stored in the staging store); and responsive to a second customer request, obtaining at least part of the search results from the local cache of the at least one warm compute node to fulfill the second customer request (col. 33, lines 24-32, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 1402. Information for a particular item of interest can be viewed in a dedicated page or window of the browser).

With respect to dependent claim 4, Patiejunas further teaches responsive to receiving the request to access the data; pre-fetching the index from the data storage service and obtaining the data from the data storage service by multiple warm compute nodes of the second pool of warm compute nodes in parallel (col. 3, lines 29-52,  the archival data storage service may include one or more different computing devices configured to perform different tasks. Each device may be communicatively coupled via one or more networks such that they may work together to perform index calculations and/or anti-entropy calculations. For example, one computing device of the archival data storage service may be configured to perform operations for performing jobs while another computing device may be configured to perform operations for providing metadata about those completed jobs to a result queue. Additionally, in some examples, the result queue may be configured to store the metadata corresponding to processed jobs. Still another computing device may be configured to perform operations for receiving data associated with completed operations from a result queue. This data may be metadata and/or may be sortable. For example, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users)..

With respect to dependent claim 21, Patiejunas further teaches wherein the at least one migration condition is based on a time the data has been stored in the first pool of hot compute nodes being greater than the threshold time [e.g. migrate data objects based on specific period of time to data container] (col. 6, lines 10-17, logical data containers may be created to meeting certain business requirements of the customers and are a grouping of data objects. For example, data objects created for a specific purpose or during a specific period of time may be stored in the same logical data container).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Patiejunas et al. [US 8959067 B1, 2015-02-17], as modified by Swanson et al. [US 20110154104 A1, 2011-06-23]. 

With respect to claim 5, Patiejunas teaches a system, comprising:
one or more processors; and memory that stores computer-executable instructions (Fig. 14) that, as a result of being executed, cause the one or more processors to:
receive a request to perform an operation on data of customer data maintained by a data search service (col. 2, lines 64-66, a user, client entity, computing resource or other computing device may request that data be stored in the archival data storage service.
Col. 33, lines 24-28, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type), wherein the data search service stores a first portion of the customer data in a first pool of compute node that stores the first portion of the customer data locally and a second portion of the customer data in a second pool of compute nodes that stores the second portion of the customer data remotely (col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208. Such data includes incoming data pending storage and outgoing data pending customer download. As used herein, transient data store is used interchangeably with temporary or staging data store to refer to a data store that is used to store data objects before they are stored in an archival data storage described herein or to store data objects that are retrieved from the archival data storage. A transient data store may provide volatile or non-volatile (durable) storage. In most embodiments, while potentially usable for persistently storing data, a transient data store is intended to store data for a shorter period of time than an archival data storage system ….
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another);
determine that the data is stored remotely by a data storage service based on metadata stored by a compute node of the second pool of compute nodes (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users);
obtain the data from the data storage service by the compute node [e.g. retrieving data object identifiers of the stored index at 1306]; and perform the operation on the data and generate a response to the request based on performance of the operation on the data (col. 31, line 67-col. 32, line 13, the process 1300 may include retrieving data object identifiers of the stored index at 1306. The process 1300 may include sorting the index based at least in part on retrieved data object identifiers. The data object identifiers may be retrieved from the index in some examples. The process 1300 may include transmitting an entry of an index to a remote computing device. The remote computing device may the second computing device noted above or it may be a different computing device. The process 1300 may include receiving information associated with the stored data. This received information may, correspond to the entry of the index. The process where the index may be updated with the new information).
Patiejunas does not teach move the first portion of customer data from the first pool of compute nodes to the second pool of compute nodes upon a determination that a frequency that the fist portion of data is accessed is below a threshold.
Swanson teaches move the first portion of customer data [e.g. page accessed] from the first pool of compute nodes to the second pool of compute nodes [e.g. page transitions from hot-to-cold and vice-versa] upon a determination that a frequency that the fist portion of data is accessed is below a threshold [e.g. frequency of accesses drops below the low threshold] ([0026] during operation, the OS/VMM may maintain statistics of kernel and application/guest page accesses for various reasons…Embodiments may similarly categorize pages as being hot (e.g., pages that are more intensively accessed) or cold (e.g., pages that are less intensively accessed) by defining high and low threshold values. The OS/VMM determines the threshold in proportion to the amount of mirrored to non-mirrored memory availability. For example, if x % of the system memory is mirrored memory then the OS/VMM can dynamically map pages with up to top x % of all page access counts to the mirrored region. 
Once the frequency of accesses to a page (either read or write) reaches the high threshold, that page is marked as being a hot page. 
Similarly, when the frequency of accesses drops below the low threshold, the page is marked as a cold page. The OS/VMM can then track page transitions from hot-to-cold and vice-versa, in one or more migrate lists, e.g., migrate-to-cold and migrate-to-hot lists respectively. In different implementations, these lists can be implemented as either a separate list or part of the page tables). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Patiejunas with migration condition of Swanson. Such a modification would provide better system availability by keeping actively used pages on mirrored memory regions (Swanson [0028]).

With respect to dependent claim 6, Patiejunas as modified by Swanson further teaches wherein the metadata stored by the compute node comprises an index of at least part of the customer data (Patiejunas, col. 11, lines 17-30, job tracker store 232 may be partitioned to enable to enable faster cleanup. In one embodiment where data is partitioned by customer account identifiers,…).

With respect to dependent claim 7, Patiejunas as modified by Swanson further teaches wherein the instructions that, as a result of being executed, further cause the one or more processors to store at least one of a portion of the customer data or the index locally by the compute node, wherein upon receiving the request, the compute node retrieve the data locally (Patiejunas, col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users).

With respect to dependent claim 8, Patiejunas as modified by Swanson further teaches wherein determining that the data is stored remotely by a data storage service further comprises: determining that the first pool of compute nodes is not storing the data (Patiejunas, col. 13, lines 7-20, storage nodes 244 are implemented by one or more computing devices with less powerful computation capabilities than storage node managers 244. Further, in some embodiments the storage node manager 244 may not be included in the data path…).

With respect to dependent claim 9, Patiejunas as modified by Swanson further teaches wherein determining that the data is stored remotely by a data storage service further comprises: determining that the first pool of compute nodes is not storing the data wherein an index of the customer data is stored remotely by the data storage service, and wherein the instructions that, as a result of being executed, further cause the one or more processors to pre-fetch the index from the data storage service (Patiejunas, col. 3, lines 29-52,  the archival data storage service may include one or more different computing devices configured to perform different tasks. Each device may be communicatively coupled via one or more networks such that they may work together to perform index calculations and/or anti-entropy calculations. For example, one computing device of the archival data storage service may be configured to perform operations for performing jobs while another computing device may be configured to perform operations for providing metadata about those completed jobs to a result queue. Additionally, in some examples, the result queue may be configured to store the metadata corresponding to processed jobs. Still another computing device may be configured to perform operations for receiving data associated with completed operations from a result queue. This data may be metadata and/or may be sortable. For example, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users).

With respect to dependent claim 10, Patiejunas as modified by Swanson further teaches store the search results locally on a second compute node of the second pool of compute nodes (Patiejunas, col. 25, lines 59-65, process 600 includes storing reconstructed data in a staging store such as payload data cache 228 described in connection with FIG. 2. In some embodiments, data stored 622 in the staging store may be available for download by a customer for a period of time or indefinitely. In an embodiment, data integrity may be checked (e.g., using a digest) before the data is stored in the staging store); and responsive to a second customer request, obtaining at least part of the search results locally from the second compute node to fulfill the second customer request (Patiejunas, col. 33, lines 24-32, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 1402. Information for a particular item of interest can be viewed in a dedicated page or window of the browser).


With respect to dependent claim 11, Patiejunas as modified by Swanson further teaches wherein the operation comprises at least one of retrieving the data or sorting the data (Patiejunas, col. 33, lines 24-32, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on the user device 1402. Information for a particular item of interest can be viewed in a dedicated page or window of the browser).

With respect to dependent claim 12, Patiejunas as modified by Swanson further teaches wherein the compute nodes of the first pool of compute nodes and the second pool of compute nodes comprise virtual machine instances provided by a computing resource service provider (Patiejunas, col. 4, line 65-col. 5, line 8, a customer may refer to a machine instance (e.g., with direct hardware access) or virtual instance of a distributed computing system provided by a computing resource provider that also provides the archival data storage system. In some embodiments, the archival data storage system is integral to the distributed computing system and may include or be implemented by an instance, virtual or machine, of the distributed computing system. In various embodiments, network 204 may include the Internet, a local area network ("LAN"), a wide area network ("WAN"), a cellular data network and/or other data network).

With respect to claim 13, Patiejunas teaches a system, comprising:
one or more processors; and memory that stores computer-executable instructions that, as a result of being executed (Fig. 14), cause the one or more processors to:
receive, by a search service, customer data from a customer of a computing resource service provider (col. 2, lines 64-66, a user, client entity, computing resource or other computing device may request that data be stored in the archival data storage service.
Col. 33, lines 24-28, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type);
(col. 2, line 66- col. 3, line 19, the request may include the data to be stored or the data may be provided to the archival data storage service after the request is processed and/or confirmed.  The archival data storage service may also manage metadata associated with operations performed in connection with the service…, managing this metadata may include generating inventory indexes that store the metadata), by a first pool of hot compute nodes of the search service (col. 12, line 61- col. 13, line 2, FIG. 2, one or more storage node managers 244 each controls one or more storage nodes 246 by sending and receiving data and control messages. Each storage node 246 in turn controls a (potentially large) collection of data storage devices such as hard disk drives. A storage node manager 244 may communicate with one or more storage nodes 246 and a storage node 246 may communicate with one or more storage node managers 244);
store the data and the index [e.g. queue and metadata indexes] in the first pool of hot compute nodes, the hot compute nodes of the first pool of hot compute nodes storing portions of the data and associated portions of the index that the individual hot compute nodes are responsible for locally [e.g. one or more logical data containers for storing data objects of users] (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users.
col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208. Such data includes incoming data pending storage and outgoing data pending customer download. As used herein, transient data store is used interchangeably with temporary or staging data store to refer to a data store that is used to store data objects before they are stored in an archival data storage or to store data objects that are retrieved from the archival data storage. A transient data store may provide volatile or non-volatile (durable) storage. In most embodiments, while potentially usable for persistently storing data, a transient data store is intended to store data for a shorter period of time than an archival data storage system ….
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another);
transmit the customer data and the index to be remotely stored by a data storage service [e.g. transmitting generated data objects index locally or remotely] (col. 16, lines 21-24, metadata plane 216 also includes one or more metadata managers 260 for generating a cold index of data objects (e.g., stored in cold index store 262) based on records in metadata manager job store 258.
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another);
store metadata associated with at least one of the customer data and the index in a second pool of warm compute nodes provisioned by the data search service for the customer, wherein the second pool of the warm compute nodes (col. 31, lines 58-66, FIG. 13, the metadata manager 260 and/or anti-entropy watcher 252 may perform an index of operations based at least in part on information from a second computing device may be generated. The second computing device may be a user device or a client entity (e.g., a resource instance) operating for another entity or service. The process 1300 may include storing an index of operations associated with stored data), upon receiving a request to access the data, identifying a location of the data [e.g. data object identifier] (col. 6, lines 55-60, data object identifier may be "self-describing" in that it includes (for example, with or without encryption) storage location information that may be used by the archival data storage system to locate the data object without the need for an additional data structures such as a global namespace key map);
and retrieving the data from the data storage service according to the metadata [e.g. index] (col. 31, line 67-col. 32, line 13, the process 1300 may include retrieving data object identifiers of the stored index at 1306. The process 1300 may include sorting the index based at least in part on retrieved data object identifiers. The data object identifiers may be retrieved from the index in some examples. The process 1300 may include transmitting an entry of an index to a remote computing device. The remote computing device may the second computing device noted above or it may be a different computing device. The process 1300 may include receiving information associated with the stored data. This received information may, correspond to the entry of the index. The process where the index may be updated with the new information).
Patiejunas does not teach migrate upon satisfaction of at least one migration condition, wherein the at least one migration condition is based on a storage time of the customer data in the first pool of hot compute nodes being above a threshold time.
Swanson teaches migrate upon satisfaction of at least one migration condition, wherein the at least one migration condition is based on a storage time of the customer data [e.g. page accessed] in the first pool of hot compute nodes [e.g. sockets] being above a threshold time [e.g. start of each epoch] ([0021] FIG. 2, a block diagram of memories associated with two different sockets, namely a first socket and a second socket. As seen, a first socket memory 210 may be in the process of being migrated to a second socket memory 220. Due to the likely interrupted nature of the memory migration and the long time period in which the migration occurs, at a given time instant only a portion of the migration may be complete. Thus as shown in FIG. 2, a first portion 215 of the first socket memory 210 has been successfully copied over to a portion 225 of the second socket memory 220.
[0031] during that time interval, this access indicator, e.g., an access bit of a page table entry for the page, may be updated if the page is accessed. In general, each page table entry may further include an access count, which may be an accumulation of the number of times the access indicator was accessed. Note that this count may be epoch-based. That is, there can be many sampling intervals within an epoch and the access count will be reset at the start of each epoch. The actual migration between mirrored and non-mirrored can be performed at the start of each such epoch. Further, the OS/VMM can dynamically adjust both the sampling interval as well as the time duration of an epoch in order to balance overhead associated with the migration. In one embodiment, excessive migration between mirrored and non-mirrored regions may prompt the OS/VMM to increase the sampling frequency and/or lengthen the epoch. If a given page should not be migrated, control passes to block 515 where the analysis may be performed for a next accessed page).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Patiejunas with migration condition of Swanson. Such a modification would provide better system availability by keeping actively used pages on mirrored memory regions (Swanson [0028]).

With respect to dependent claim 14, Patiejunas as modified by Swanson further teaches wherein the at least one migration condition is based on a number of requests to access the customer data being below a threshold (Swanson [0026] when the frequency of accesses drops below the low threshold, the page is marked as a cold page. The OS/VMM can then track page transitions from hot-to-cold and vice-versa, in one or more migrate lists, e.g., migrate-to-cold and migrate-to-hot lists respectively. In different implementations, these lists can be implemented as either a separate list or part of the page tables).

With respect to dependent claim 15, Patiejunas as modified by Swanson further teaches wherein the instructions that, as a result of being executed, further cause the one or more processors to store at least one of at least a portion of the customer data or at least a portion of the index locally by at least one of the warm compute nodes of the second pool of warm compute nodes, wherein upon receiving the request, the at least one warm compute node retrieves the customer data locally (Patiejunas, col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208….).

Regarding claim 16; the instant claims recite substantially same limitations as the above rejected claim 8 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 17, Patiejunas as modified by Swanson further teaches wherein the request to access the customer data further comprises instructions to perform an operation on the customer data, wherein performance of the operation generates search results, and wherein the instructions that, as a result of being executed, further cause the one or more processors to: store the search results locally on a second warm compute node of the second pool of the warm compute nodes [object identifier may be used to retrieve, delete or otherwise refer to the stored data object in subsequent requests]; and responsive to a second customer request, obtaining at least part of the search results locally from the second warm compute node to fulfill the second customer request (Patiejunas, col. 6, line 50- col. 7, line 8, archival data storage system 206 provides a data object identifier if the data object is stored successfully. Such data object identifier may be used to retrieve, delete or otherwise refer to the stored data object in subsequent requests. In some embodiments, such as data object identifier may be "self-describing" in that it includes (for example, with or without encryption) storage location …the archival data storage system stores incoming data in a transient durable data store before moving it archival data storage…).

With respect to dependent claim 18, Patiejunas as modified by Swanson further teaches wherein an index of the customer data is stored remotely by the data storage service, and wherein the instructions that, as a result of being executed, further cause the one or more processors to pre-fetch the index from the data storage service upon receiving the request to access the customer data (Patiejunas, col. 3, lines 29-52,  the archival data storage service may include one or more different computing devices configured to perform different tasks. Each device may be communicatively coupled via one or more networks such that they may work together to perform index calculations and/or anti-entropy calculations….).

With respect to dependent claim 19, Patiejunas as modified by Swanson further teaches wherein the instructions that, as a result of being executed, further cause the one or more processors to obtain the customer data from the data storage service by multiple warm compute nodes of the second pool of warm compute nodes in parallel (Patiejunas, col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another).

With respect to dependent claim 20, Patiejunas as modified by Swanson further teaches wherein the metadata comprises information associated with one or more data objects of the customer data previously accessed by the at least one of the warm compute nodes of the second pool of warm compute nodes (Patiejunas, col. 7, lines 56-65, when a data retrieval job is completed, the retrieved data is stored in a staging data store and made available for customer download. In some embodiments, a customer is notified of the change in status of a job by a configurable notification service. In other embodiments, a customer may learn of the status of a job by polling the system using a job identifier. The following HTTP GET request may be used, in an embodiment, to download data that is retrieved by a job identified by "job-id," using a download path that has been previously provided).

Response to Amendment
In response to the 02/14/2022 office action claims 5, 13 and 14 have been amended, no claim has been added, and no claim has been cancelled. Claims 1-21 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/16/2022 have been considered. 
Applicant argues (page 9) Patiejunas does not teach “as a result of satisfaction of at least one migration condition, the at least one migration condition based on a time the data has been stored in the first pool of hot compute nodes being greater than a threshold time or a number of requests to access the data being below a request threshold; transmitting the data and the index to be remotely stored by a data storage service.
Examiner response:

Patiejunas in col. 6, lines 10-17 teaches as a result of satisfaction of at least one migration condition [e.g. based on specific time], the at least one migration condition based on a time the data has been stored in the first pool of hot compute nodes being greater than a threshold time [e.g. the logical data container archive data during a specific period of time], or 
Patiejunas in col. 9, lines 29-34, col. 29, lines 6-10 and col. 28, lines 27-36 teaches a number of requests to access the data being below a request threshold [e.g. once the batch of new entries (e.g., from the queue 805, certain number of requests) have been reconciled, the metadata manager 260 may store 820 the index 814 and/or update the manifest file 802]; 
Patiejunas in col. 16, lines 21-24 and col. 12, lines 49-54 teaches transmitting the data and the index to be remotely stored by a data storage service [e.g. transmitting generated data objects index locally or remotely].
		As shown above Patiejunas teaches the method as claimed 1-4 & 21 and Patiejunas as modified by new reference Swanson teaches claims 5-20.
		Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153